 102DECISIONSOF NATIONAL LABOR RELATIONS BOARDShivvers Corporation and Stanley Ramsey.Case 14-the following:CA-7638August 29, 1974DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERSJENKINSAND KENNEDYOn April 23, 1974, Administrative Law Judge Her-zel H. E. Plaine issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Shivvers Corporation, Hut-sonville, Illinois, its officers, agents, successors, andassigns, shall take the action set forth in the said rec-ommended Order.DECISIONHERZELH. E. PLAINE, Administrative Law Judge: Thecomplaint filed November 29, 1973 (on a charge filed Octo-ber 26, amended November 26, 1973), charges Respondent,a manufacturer of grain handling equipment,with viola-tions of Section 8(a)(1) and(3) of the National Labor Rela-tions Act because Respondent laid off on October 16, 1973,and has failed and refused to reinstate,10 employees,alleg-edly as retaliation for concerted activity in protesting theirpay scale and for their activities to organize a union. Thereare additional allegations of 8(a)(1) violations based on al-leged coercive interrogation of employees concerning unionactivities and sentiments of other employees.Respondent defends against the complaint on the groundthat the layoff of the 10 employees was caused by economicnecessity, and contends that it was unaware of any unionorganizingactivity by its employees.The case was tried in Robinson, Illinois,on January 15,1974.Upon the entire record of the case, including my observa-tion of the witnesses and consideration of the briefs, I makeFINDINGS OF FACT1.JURISDICTIONRespondentis anIowa corporation with its principal of-fice and place of business at Hutsonville, Illinois, where itisengagedin the manufacture, sale, and distribution ofequipment used in the handling and storage of grain. Re-spondent began its manufacturing operations in mid-1973and, in the period June 1 to the date of the complaint, soldand shipped finished products, valued in excess of $50,000,from its Hutsonville plant directly to points outsideIllinois.Respondent is, as the parties admit, engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.II.THE UNFAIR LABOR PRACTICESA. Respondent's Business OperationsRespondent manufactures three basic types of grain han-dling equipment, with several variations of each type. Oneis a grain spreader (or circulator), which fits on the roof ofthe grain bin to spread the grain evenly as the bin is filled.The second type is an auxiliary sweepauger,which is arotating device that empties the grain from the bin. It isauxiliary to grain handling equipment made and sold byShivvers Enterprises of Corydon, Iowa. The third type is agrain cleaner.For the production work, Respondent needed and usedmachine and lathe operators, assemblers, welders, machin-ists and general labor, including several truckdrivers andwarehousemen for shipping. Just prior to the layoff of Octo-ber 16, 1973, Respondent had 32 nonsupervisory employeesengaged in production (see G.C. Exh. 4), and used some ofthe employees intermittently, both before and after the lay-off, to help with the construction of a new and larger build-ing to house its future operations at Hutsonville.According to Carl Shivvers, Respondent's president, Re-spondent was incorporated in Iowa in December 1972, andCarl came to Hutsonville, Illinois, to start the business inJanuary 1973. At the beginning,and untilJune 1973, Re-spondent did no manufacturing, but only sold grain han-dling equipment manufactured by Shivvers Enterprises ofCorydon, Iowa, a company wholly owned by the Shivversfamily, principally by the father of Carl and Steve Shivvers.Carl and his brother Steve together own the Shivvers Corpo-ration (Respondent), through their ownership of the stock.Steve Shivvers came to Hutsonville in mid-April 1973,from college, where he had studied mechanical engineering.He undertook the responsibility of organizing production,including the hiring of the needed employees, and the devel-opment of new products, while Carl Shivvers continued hisresponsibilityfor sales.Hiring for production commenced in mid-May 1973, andproduction began in June 1973, starting with grain spread-ers, then adding auxiliary sweep augers, and finally graincleaners.Respondent began selling its own manufacturedgrain handling equipment, discontinuing its purchases forresale of the products of Shivvers Enterprises. Instead, the213 NLRB No. 15 SHIWERS CORPORATION103process was reversed, and Shivvers Enterprises, which wasand is a growing company, according to Carl Shivvers, be-came a major customer of Respondent, buying for resale alltypes of the grain handling equipment manufactured byRespondent. In addition, Respondent sold its products toother dealers in grain handling and storage equipment. Re-spondent did and does no direct selling to the farmer andothers who use the equipment.Respondent's business grew rapidly. By mid-August1973, Respondent wentfromone (daytime) shift to twoshifts (daytime and nighttime). Employees of both shiftswere encouraged to work overtime right up to the time ofthe October 16 layoff. Hiring of new employees continuedright up to the time of the layoff.Becauseit became appar-ent that the physical plant was inadequate for the businessdone and expected, Respondent began building at the endof summer 1973, an additional facility, twice the size of itsinitial plant. The new plant was already in use and almostcomplete at the time of trial (January 1974). Just prior to theOctober 16 layoff, Manager Steve Shivvers had shopped forand bought new machinery, and the testimony of the Shiv-vers brothers was that they anticipated an expanding busi-ness and an increased line of products.President Carl Shivvers regarded his area of responsibilityas sales and general administration.He disclaimed responsi-bility for production and for hiring and firing of productionemployees, but did acknowledge responsibility for hiringand firing of truckdrivers.Manager Steve Shivvers,as organizer of production anddeveloper of new products, claimed hiring and firing ofemployees as part of his primary function. However, he didnot engage in day-to-day, hour-to-hour, supervision of plantoperations and relationships with employees. He testified hewent into the plant on the average a total of one-half to onehour a day, on an in-and-out basis.In overall charge of daily production and related opera-tions, including direct supervision of the daytime shift, wasForeman LaVerne (Vern) Shounk, who was hired by Man-ager Shivvers on July 31, 1973. He came to Respondent withprevioussupervisoryexperience as a foremanat Chryslerand superintendent at Allis-Chalmers. According to Man-ager Steve Shivvers, Foreman Shounk had authority to dis-cipline and to fire employees. Respondent conceded thatthe two Shivvers brothers and Shounkwerestatutory super-visors.When the night shift was established in mid-August 1973,an employee of the day shift, Willie Moore, was transferredandput in charge. However, Respondent contended thatMoore was not a statutory supervisor. The testimony dem-onstrated otherwise.Manager Steve Shivvers testified that when the night shiftwas established,Moore,who was a good all-around manand working at the time in the day shift sheet metal depart-ment, was transferred to the night shift to generally overseethat things got done, and was given the title supervisor. Hewas given general authority to discipline, said ManagerShivvers, except he could not fire an employee or dock hispay.SupervisorMoore was made accountable to ForemanShounk, as Manager Shivvers and Shounk testified; andShounk made it a practice, as he and others testified, to stayover briefly after 3 p.m., when the day shift ended and thenight shift began, to lay out for Moore a list of work hewanted the night shift to do. However, said ForemanShounk, when he left, Supervisor Moore was in charge, andMoore laid out for the night shift employees what they wereto do.Employee Cliff Ramsey, who was hired by Manager Shiv-vers and went to work on the night shift, was introduced byShivvers to Foreman Shounk as the day foreman and toSupervisor Moore as the night foreman, and was told thatMoore was the night boss. Employee Cliff Ramsey testified(as did employee Lonnie Bell, who had worked on the nightshift as well as day shift) that Moore assigned to employeeson the night shift the work to be done, answered their ques-tions, provided help if things did not go right, and approvedovertime and permission to leave early. Manager Shivverswas of the opinion that Supervisor Moore spent about three-fourths of his time working with his hands on machinework, although Shivvers did not observe Moore personally;whereas employee Cliff Ramsey who had observed Moore,nightly, testified that Moore spent most of his time movingabout the shop, and part of his time at his desk in the shop.Supervisor Moore, though paid by the hour, was the high-est paid man in the night shop. Manager Shivvers testifiedthat he had great confidence in Supervisor Moore's judg-ment of employees with whom he had dealings, and that inconnection with the layoff of October 16, Shivvers request-ed and received Moore's recommendations for layoff andfollowed his recommendation in at least one case.This analysis of the functions and authority of SupervisorWillie Moore, whether he is called supervisor or foreman orleadman, and notwithstanding the fact that he spends partof his time working with his hands alongside his men andispaid hourly as they are, stamps him clearly a statutorysupervisor, who occupies an intermediate position betweentop management and the rank-and-file employees,N.L.R.B.v.Edward G. Budd Manufacturing Co.,169 F.2d 571, 575(C.A. 6, 1948), cert. denied 335 U.S. 908. While the work tobe done by the night crew is laid out for Moore by the dayforeman, Moore's responsibility to make the individual as-signments to each of the employees, to maintain and overseeproduction and discipline, to authorize overtime and earlyleaving, and to effectively recommend discharge of employ-ees who in his opinion do not measure up, are indicative ofa substantial area of discretion enjoyed by Moore to makedecisions concerning operations directly affecting the em-ployees under him, without close continued control of high-er supervision.Such functioning the Board views asresponsible direction in a nonroutine manner that is key tothe determination that a foreman or a supervisor or a lead-man is a supervisor within the meaning of the Act. See,WestVirginia Pulp and Paper Co.,122 NLRB 738, 743, 744 (1958)holding that several categories of hourly paid foremen werestatutory supervisors; andMcCoy Co.,151 NLRB 383, 385(1965), holding that a warehouse leadman was a supervisorwithin the meaning of the Act. See also,Jas.H. Matthews& Co. v. N.L.R.B.,354 F.2d 432, 434-435 (C.A. 8, 1965),cert. denied 384 U.S. 1002 (1966);N.L.R.B. v. SouthernAirways Co.,290 F.2d 519, 523-524 (C.A. 5, 1961); andN.L.R.B. v. Gary Aircraft Corporation,368 F.2d 223, 224(C.A. 5, 1966). If Moore were not such a supervisor, the 104DECISIONSOF NATIONAL LABOR RELATIONS BOARDemployees of the night shift would have been entirely with-out supervisionmost ifnot all of the time,warranting theconclusion that the conferring upon, and exercise by, himof even a smallamount of supervisory power made hima representative of the employer.Rafael Vega, et al. v.N.L.R.B.,341 F.2d 576, 577 (C.A. 1, 1965), cert denied 382U.S. 862 (1965).B. Pay Scale ProtestAlmost from the start,Respondent's scale of pay andmethod and timing of giving raises appeared haphazard andinequitable to the employees. Foreman Shounk acknowl-edged that he became aware of the.employee dissatisfactionfrom the time he arrived;and Manager Shivvers testified tohis awareness of complaintsvoiced byemployees GeorgeBoucher, Stan Ramsey, and Tom Gentry. Foreman Shounkalso indicated that employeesTerryWeaver and RobinBinzen had gone to see Manager Shivvers about their pay,and employee Weaver testified that several weeks prior tothe layoff of October16, he, Binzen,and employee TomMcKeighen had gone to Shivvers asking for a raise,and thathe (Weaver)had been given a 10-cent-per-hour increase.Common complaints were that men already working weremaking less money for similar work than new hires, thatemployees had no knowledge of whatincreasesif any theymight expect as they progressed, and that the rates of payin the various categories were too low.Foreman Shounk took credit,as a result of these com-plaints,for persuading Manager Shivvers to issue a writtenpay scale, G.C. Exh. 2, which purported to classify the em-ployees and to specify the bottom and top hourly wage ineach class with a schedule of advancement for satisfactoryperformance within the specified ranges.The pay scale was drawn up and issued,without advancenotice to or consultation with any of the employees, in thesecond week of October 1973, effective retroactively to Oc-tober 1, 1973. However, the scale was not posted and copieswere not distributed.Instead,Foreman Shounk carried acopy of the pay scale around the shop on October 10, 11,and 12, showing it to employees individually, or in groupsof two or more, on both shifts,and eliciting comment whereitwas not volunteered,but indicating where comment wasadverse that this was the scale now in effect.Among others,employees Stan Ramsey and Jim Howardtogether on Wednesday, October 10, complained of thescale.Ramsey questioned the disparity of $5 per. hour toprate for machinists and a $4 top rate for certified welders,calling attention to the fact that in his case,as a certifiedwelder earning $4 per hour, he was already at the top of hisclassificationwith no possibilityof a raise.ForemanShounk that Ramsey's next raise was "over the hill." Laterthat day or the next day employees Stan Ramsey, JimHoward, and Kenny Brewer, together, further protested toForeman Shounk that they felt the pay schedule had un-fairly set rates for the various men withoutanydiscussionor bargaining. Foreman Shounk answered,said employeeRamsey, that anyone who didn't like the pay schedulecould quit.Employee Steve Coulter, an assembler,after seeing thepay scale told Foreman Shounk that the pay scale was un-fair,that the scale for assemblers was lower than it shouldbe, that there ought to be some correlation in the rates toproduction.According to Coulter,Shounk's reply was thathe was trying to keep everyone and not get a bad reputationfor the company.Employee Lonnie Bell, was shown the pay scale by Fore-man Shounk on October 11 or 12. Bell had started as awelder at$2.75 per hour and after 2-1/2 months was thenearning$3 per hour.He told Shounk it was unfair for Re-spondent to have hired at $3.25 per hour(as happened inthat week on October 8) a new welder without experience,James Neal,doing mig (metal intergas)welding as Bell wasdoing.Shounk replied,according to Bell,that was the wayitwas going to be.When Foreman Shounk asked assemblersTerryWeaver,George Boucher,and Stanley Beschorner(separately) ifthey had any complaints about the new pay scale,each saiditwasn'tenough money.Weaver elaborated that,after hededucted his car transportation money, his take-home paywas not much more than unemployment compensation. AsBeschorner and Boucher testified,Schounk'sanswer tothem was, that was the scale,ithad to start someplace, itwould have to stay that way.While a number of the men had begun talking amongthemselves about the need of a union to get the matter ofpay straightened out with management even before the uni-lateral promulgation of the new pay scale (testimony ofemployees Lonnie Bell, Steve Coulter,Terry Weaver), thepay scale disclosure around the shop accelerated the discus-sion and crystalized determination among a group of em-ployees to take united action.The meetings took place inone of the two rooms comprising the production area,known as the assembly department or assembly room, onlunch(11:30 a.m.to 12 noon) and other time breaks. Theassembly room was an open room with a doorway-likeopening,but no door.A few feet outside the opening wasForeman Shounk'sdesk where he frequently took hislunches.As employeeTerryWeaver testified, a number ofthe employee discussions occurred at his workplace, about12 feet from the room opening,with Shounk's desk about3 feet from the opening but out of sight from Weaver'sworkplace.Moreover, said employee Weaver,those whomet and talked there were not too cautious in their discus-sion of a union.Employees Stan Ramsey and Lonnie Bell of the weldingdepartment and employee George Boucher of the assemblydepartment took the lead in the discussion for action. StanRamsey and Boucher said a union was needed to be thespokesman on wages. Bell agreed,but said an outside unionwithmonthly dues was not necessary,rather an insideunion, such as a committee of three comprised of one manfrom each of the three departments, could talk with Manag-er Shivvers.The others appeared to like this proposal andat the lunch break on Friday,October 12,according to StanRamsey, the group felt it needed a majority of the shop toagree to a union.At the lunch break on Monday,October15,George Boucher brought a small notebook to the meet-ing and it was suggested that the participants sign so thatthe other men in the shop could see who wanted a union andadd their signatures.Using one page(G.C. Exh.3) of the notebook,the signingbegan.No. 1 on the page,was George Boucher,No. 2 was SHIVVERSCORPORATION105James Howard, No. 3 was Larry Boerst, No. 4 was StanRamsey, No. 5 was Lonnie Bell (whose name and addresswas also repeated after the layoff as No. 14), and No. 6 wasRobin Binzen. Shortly after the meeting Steve Coulter tookthe book from employee Boucher and signed as No. 7,returning the book to Boucher. Employee Tom McKeighentook the book from Boucher and signed as No. 8, andobtained the signatures of Stanley Beschorner as No. 9, andTom Pinkston as No. 10. According to employee McKeigh-en the book floated around the shop, and then he got it backand returned it to Boucher. Thereafter Terry Weaver tookthe book, signed as No. 11, and returned the book to Bouch-er.IAt the lunchtime meeting of the employees in the assem-bly room on Monday, October 15, at least two of the em-ployees present and taking part in the discussion-ColbySmith and Wayne Smith-did not sign the list of employeessignifying support of a union. Employee Colby Smith said,the employees could be fired for organizing a union, towhich cmployee Stan Ramsey replied, the employees had aright to organize and could not be fired. Whereupon em-ployeeWayne Smith said, the employees would find outwhether they would be fired if Manager Steve Shivvers gothold of the book with the names of the employees. WhenWayne Smith was offered a chance tosign,he declinedsaying, according to employees Ramsey and Boucher, hewouldsign if everybodysigned,or, as Smith himself testi-fied, he needed to know more about the kind of union inmind.Later that day (Monday, October 15), Foreman Shounkcame into the warehouse where employee Wayne Smithworked, a building apart from the building that housed theproduction shop, and engaged Smith in conversation. Ac-cording to employee Smith, Foreman Shounk asked Smithwhat he thought of the pay classification, to which Smithanswered he thought it was a step in the right direction.Shounk then said he understood "the boys were interestedin getting a union," and Smith replied, "yes, I believe theyare." Shounk asked if Smith thought the classification hadanything to do with the boys wantinga union,and Smithreplied he felt it had. Shounk then told Smith that he(Shounk) didn't like to work with unions, that from hisChrysler experience a union only protected lazy men, thathe was trying to satisfy the men and Manager Steve Shiv-vers, and a union would put him in the middle. EmployeeSmith commented that he thought the pay scale was low butrepeated that it was a step in the right direction?1According to Boucher,the small sheet,G.C. Exh. 3, was later detachedfrom the notebook at the request of counsel for the General Counsel, towhom it was shown after the layoff of October 16 on October 19, by employ-ee Stan Ramsey.Stan Ramsey then pencilled in as No. 12 the name of TomGentry and as No.13 the nameof CliffRamsey(brother of Stan Ramsey),both of whom were included in the October 16 layoff.In addition pencil lineswere drawn through the names of the 5(out of the 11) signers-Howard,Boerst,Binzen,McKeighen,and Pinkston-who were not laid off, andBoucher also placed a double check mark after the names of these 5 toindicatetheywere not laid off. Thus the names of 8 of the 10 allegeddiscriminatees appear on the fist,G.C. Exh.3.Not appearing on the list are2 of the 10 alleged discriminatees in the layoff of October 16, employeesJames Davis andGary Cox.2While Foreman Shounk said on direct examination that he didn't recalltalking to employee Wayne Smith about a union,he admitted on cross-Respondent's supervisors had other direct informationthat the employees were taking action to organizea union.On Thursday, October 11, after Foreman Shounk hadcarried around the new pay scale to show it to employeesof the night shift, employee Cliff Ramsey, brother of em-ployee Stan Ramsey, told Supervisor Willie Moore that hehad heard the men were going to start a union. Moorereplied, according to Cliff Ramsey, that he didn't think theywould do that. However, about 10 p.m. that night, Supervi-sor Moore came back and sought to engage employee CliffRamsey in conversation about the union, whereupon Ram-sey said he didn't particularly like the idea of a union butwould as soon work in a nonunion shop. On the next night,Friday, October 12, Supervisor Moore soughtto engageemployee Cliff Ramsey in further conversationconcerningthe union, saying to Ramsey he had heard that the employ-ees were"really serious about this union deal." Ramseyanswered, "Yeah, I guess they are," and broke off furtherconversation, he said, because he didn't know too muchabout the matter. Supervisor Moore did not testify andthere was no contradiction of Cliff Ramsey's testimony.In the sameday, October 12, but earlier on the day shift,employee Stan Ramsey, encountered Foreman Shounkcoming intothe assembly room at the conclusion of one ofthe time breaks where Ramsey and his fellow employeeshad been discussinga union.Stan Ramsey said he toldShounk the men were going to organize a union and laugh-ingly asked if Shounk wanted to be the union steward forthe men. Shounk laughingly replied, said Ramsey, he mightas well be steward, he was already in the middle. ForemanShounk, in his testimony, acknowledged the incident (erro-neously identifying the employee as George Boucher andstating thathis own reply to the offer of a union stewardshipwas apreference to be the arbitrator), and agreed that it wasall said with jocularity. However, the seriousness of theirensuing actionsindicated that neither man regarded thematter as a joke.C. The LayoffOn Tuesday, October 16, 1973, without advancewarning,as ManagerSteve Shivvers acknowledged, 10 of the employ-ees (identifiedin fn.1,supra)were laid off. ForemanShounk handed each a layoff letter with a pay check thatcovered the current day though they had not worked theday. There was no written or oral explanation for the layoffor indication respecting recall 3 and, when employee StanRamsey asked for an explanation, he was referred to Man-ager SteveShivvers. Shivvers offered no explanation to em-ployeeRamsey saying only that, X amount of theemployees had to go and you are in the X amount. Asemployee Ramsey was leaving the plant, he told ForemanShounk he thought it odd to be fired for trying to start aexamination telling Smith the portion of the conversation that unions protectlazy men.Moreover,employee Smith was in the vulnerable position of acurrent employee testifying adversely to his employer, and his credibility wasentitled to added support,DavisFood City,Inc.,198NLRB No. 24 (1972),and cases cited. I credit the testimony of employee Smith.7Employee Stanley Beschorner testified that he asked if he would berecalled, but he was not given an answer. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion, to which Shounk replied, no comment .4From the testimony of the employees, the layoff was asurprisingly abrupt reversal of the pace of the operation andof management relationships with the employees.Employee Stan Ramsey testified, without contradiction,that he had been asked to work overtime every day of the2 weeks before the layoff of October 16, that he averaged45-49 hours of work per week in those 2 weeks (the first 2weeks of October) and had put in similar time throughoutSeptember.Stan Ramsey was a certified welder and wasRespondent's most experienced welder. Foreman Shounkhad been giving him the work of a leadman, said Ramsey,with the promise that he would be made a leadman. In theweek prior to the layoff (week of October 8) when Respon-dent had hired its second additional welder that month, JimNeal, Stan Ramsey stayed over into the night shift to helpNeal get started, as well as working on an auxiliary sweepauger job while assisting Neal.On Monday, October 15 (the day before the layoff), em-ployee Stan Ramsey again worked overtime. He was calledon to see if he could remedy a machine that was not workingproperly, but did not succeed that evening. Before he left,about 4 p.m., Manager Shivvers, Foreman Shounk, and thesetup man asked Stan Ramsey if he'd give thought over-night on how to get the machine working properly the nextday. At 6:20 a.m. the next day, October 16, before he couldstartwork, employee Stan Ramsey was told by ForemanShounk that he was laid off, as already noted above.Employee Cliff Ramsey, brother of employeeStan Ram-sey,was also an experienced, certified welder, who washired by Respondent on October 1, 1973, about 2 weeksbefore the layoff, and I week before the hiring of welder JimNeal. Like Neal, Cliff Ramsey was assigned to the nightshift, and from the start worked I or 2 hours per nightovertime. Cliff Ramsey also testified, without contradiction,that in the week that Neal was hired (weekof October 8)Supervisor Moore asked the night crew (then numbering sixemployees) if they wouldengage towork overtime 2 or 3hours per night and on Saturdays. Pursuant to this request,at the start of the night shift, shortly after 3 p.m. on Mon-day, October 15, welders Cliff Ramsey and Jim Neal ar-ranged with Supervisor Moore to work overtime 1 hour eachnight, starting that night, and 4 to 8 hours overtime onSaturdays. However, at the regular quitting time, 11:30p.m., Supervisor Moore came by and, without explanation,told the men to shut down. Next day, October 16, employ-ee Cliff Ramsey was among the 10 employees who weregiven layoff notices.In connection with the arrangement for overtime, accord-ing to employee Cliff Ramsey, Supervisor Moore had toldthe night crew that it was behind in orders for hopper assem-blies by 400, that it was doing a good job producing 8 or 9per day, whereas the day shift did only 5 per day, and thatif the night shift kept up its pace it would be caught up in2 or 3 months. At the same time, according to welder LonnieBell, Foreman Shounk urged the day shift to increase itsproduction (from 5 per day) to 10 per daybecause it was° Employee Tom Gentry alsosaw ManagerShivversthe same morning,and protested the layoff. According to Shivvers, Gentry saidthe laid offemployees were going to the NLRBfor redress.behind in orders. Manager Shivvers conceded that the weld-erswere encouragedtowork as much overtime as theywanted, and that they could hardly infer they were going tobe laid off from the fact they were working overtime.Not only did Respondent hire two additionalwelders(Cliff Ramsey and Jim Neal) on October 1 and 8 prior tothe layoff of October 16, but it continued to advertise foradditional certified welders in area newspaper ads on Octo-ber 5 (G.C. Exh. 6) and October 8 (G.C. Exh. 5). ManagerShivvers testified that these ads had to do with the need toget out production.There was testimony, as well as concession, that certifiedwelders (and in this case, Stan Ramsey and Cliff Ramsey)had greater skill and experience than noncertified welders.Nevertheless, and despite the fact that Respondent was con-temporaneously advertising for more certified welders, Re-spondent laid off its certified welders, the Ramsey brothersand, as Foreman Shounk testified, retained the noncertifiedwelders who had no prior experience before coming to Re-spondent,asManager Shivvers conceded. ForemanShounk, who testified that he made the main decision forlayoff, the final evaluation of the men to be laid off, admit-ted that keeping the experienced welders would have madethings easier for him.5D. Respondent's Explanation of the LayoffThe need for the layoff was goundedon the alleged sea-sonal natureof the business and the completion of the or-ders for 1973. To explain, Respondent offeredgraphs (Resp.Exhibits 1, 3, and 4) purporting to show orders to be filledfor the three principal products in the period June 30-November 3, 1973 6 These were in terms of gross units to bemanufactured, not orders as such identified by customersand datesof required delivery, and were prepared after theBoard beganan investigation of this case. The graphs indi-cated a peak in auxiliary sweep auger orders to be filled atabout July 31, and then a gradual decline to November 3(Resp.Exh. 1); a peak for grain spreaders at June 30, anda lesser peakat September 8, with a sharp decline to zeroby the week of October 20 (Resp. Exh. 3); and a peak forgrain cleanersat September 8 with a sharp declineto almostzero from October 6 to November 3 (Resp. Exh. 4).Thus, Manager Steve Shivvers claimed he knew 2 or 3months inadvance of October 16, 1973, that a layoff wasprobable, and was sure of it 3 or 4 weeks in advance. Whathe did not explain satisfactorily, if a layoff in mid-Octoberwas contemplated and inevitable, was why Respondenthired four new employees in September and four new em-ployees in October (G.C. Exh. 4), including two welders andtwo assemblersin the 3 week period before the layoff. Thisrepresenteda one-third increase of the then workforce of 24.Shivvers sought to cover the late additions to the workforceby saying he was trying to avoid cancellation of orders by5The evidence left in question whether welder Jim Neal,who was hiredIweek before the layoff.was a certified or noncertified welder, but there wasno question that like the other welders retained-Jim Howard,Ken Brewer,Wayne Smith(who began welding after thelayoff)-Neal was a far lessexperienced and able welder than either of the Ramsey brothers. Likewisethere wasno questionthatbothStan andCliff Ramseywere doing eminentlysatisfactory work.6Rest). F.xh. 2, summarized the same material for certain time periods. SHIVVERSCORPORATION107mid-October, but had to admit that he kept no records oforder due dates and wouldn't know which if any orderswould be cancelled, and that the orders received from theirprincipal customer, Shivvers Enterprises, the family-ownedcompany, would not be cancelled.From other testimony by Manager Steve Shivvers andPresident Carl Shivvers, the buildup of workforce was un-derstandable for other reasons that contradicted the exis-tence of any long range or even short range contemplationof a layoff in mid-October 1973. AsPresidentCarl Shivversindicated,Respondent,starting from scratch as a manufac-turer in June 1973, was rapidly expanding in production,sales,workforce,plant,and machinery.In the summer andfall of 1973, Respondent converted from the position ofseller and outlet of products manufactured by the familyenterprise, Shivvers Enterprises, into a source of supply ofmanufactured products for Shivvers Enterprises, which wasalso an expanding company. The types of products werebeing enlarged and varied. As sales orders to dealers (otherthan Shivvers Enterprises) for the 1973 season were filled,Respondent contemplated (and tookin late1973) preseasondiscount orders to encourage early buying for the 1974 sea-son, and to provide manufacturing lead time and more sta-ble year round production. Lead time of 6 months, on suchitems as grain spreaders,was needed; other items requiredseveralmonths. New machinery was bought in the weekprior to the layoff for which manpower was needed forsetup and operation. The building of a new plant, twice thesize of the initial plant, had begun in late summer 1973, andRespondent used part of its workforce, intermittently, tohelp in the construction (contemplated for completion inJanuary 1974). Operation of the new plant would require alarger rather than a smaller workforce.?Though insisting that the decline in orders to be filled forthe 1973 season was the reason for the layoff, and admittingawareness of that decline in August, September, and Octo-ber,Manager Steve Shivvers testified he did not decide onthe need for a layoff until the weekend of October 13-14.At that point, having returned from a several days' trip toCincinnati and Chicago, where he bought more machineryfor the plant, he obtained the approval of President CarlShivvers for the layoff. President Shivvers said this was onMonday, October 15, or possibly Sunday, October 14. Fore-man Shounk claimed (without corroboration) that he hadrecommended the layoff to Manager Shivvers a week earlieron October 8, and that Shivvers had put it off until he cameback from the trip for buying the new machinery; but saidhe could not explain why on the same day he recommendeda layoff, October 8, an additional welder was hired.Manager Shivvers concluded, he said, that he neededonly two-thirds of his force of 32 and that there wouldtherefore be a layoff of 10 employees. At about 6 or 6:30p.m. on Monday, October 15, Manager Steve Shivvers,President Carl Shivvers, and Foreman Shounk met andwent over the list of employees to decide who would be laidoff. Prior to the meeting, according to Manager Shivvers, herRespondent testified to training for welding nonskilled employee WayneSmith,immediately after thelayoff,though it had just laid off two skilledwelders; and conceded advertising for new help thereafter,newspaper ad ofJanuary 5, 1974, G.C. Fxh. 8.had given an employee list to Foreman Shounk and to thenight supervisor, Supervisor Moore, to check theirnomineesfor layoff and he (Shivvers) made a checklist of his own.Supervisor Moore did not attend the decision-making meet-ing but, according to Manager Shivvers, Moore had at leastone recommendation. President Carl Shivvers said he didnot participate in the decisions except to recommend layoffof truckdriver Gary Cox who was under his (President Shiv-vers') operating jurisdiction.Foreman Shounk testified that while the decision for lay-offs was a mutual decision of Manager Steve Shivvers andhimself, he (Shounk) made the main decision, the final eval-uation of the men. Shounk called attention to the fact thatManager Shivvers had little contact with the men, knewlittle about them, and left their handling to him. And, Man-ager Shivvers testified, "Those people who Vern [Shounk]thought I should lay off, I laid off." Indeed, said ManagerShivvers on cross-examination, he could not remember whothey were and could not recall anything said about the menbeing considered for layoff, adding, there wasn't much of adiscussion.On cross-examination of Foreman Shounk, he madequite clear his opposition to a union coming into the shop,and that he did not hesitate to voice his views on the subjectin the shop, as in the case of the conversation with employeeWayne Smith described under heading B, above. It was hisexperience and view, he said, that unions protect the lazyand those who loaf, and that as foreman he would losecontrol, in terms of discipline, if a union came in.In deciding who should be laid off, said ForemanShounk, Manager Shivvers did not tell him what criteria touse; he knew the criteria, said Shounk. Shounk listed ascriteriaworkmanship, attitude toward work, getting alongwith fellow workers, absenteeism, and whether the employ-ee was satisfied with the money he was making. He saidunion activity of the employee was not usedas a criterionand was not discussed, but that an employee's dissatisfac-tion with the pay scale was a factor considered. ManagerSteve Shivvers agreed that an employee's dissatisfactionwith the pay scale was a reason for his layoff and togetherwith Foreman Shounk, specifically identified Stan Ramsey,George Boucher, Lonnie Bell, Tom Gentry, and Cliff Ram-sey as among the employees who were dissatisfied with thepay scale and had been laid off.8As earlier indicated, none of the employees was advisedof any reason for his selection for layoff. At trial, other thanthe foregoing individual indications by Manager Shivversand Foreman Shounk of the employee's dissatisfaction withthe pay, no other specific reasons were assigned individuallyfor the selection for layoff of any of the 10 employees laidoff.None were singled out and charged with incompetentperformance of work or absenteeism or the criteria (otherthan dissatisfaction with pay) which Foreman Shounkclaimed (as a generality) he had used in making the selec-6 Foreman Shounk(likeManager Shivvers,supra) could notremember hisrecommendationsfor layoff,he said; and eachtookcredit for certain allegedindependent decisionsof the other. Thus,ManagerShivversclaimed soleresponsibility for decidingto lay off employee Cliff Ramsey,whom ForemanShounk claimed as among his recommendations;and Foreman Shounk dis-claimed recommending dischargeof employee Stan Ramsey,which ManagerShivversattributed to Foreman Shounk. 108tions.DECISIONS OF NATIONAL LABOR RELATIONS BOARDE. Section 8(a)(1) and (3) FindingsThe whole tenor of Respondent's conduct on the night ofOctober 15 and morning of October 16, 1973, was quickdisruptive action to abort incipient union organizing orother concerted action among the employees. The layoff of10 of the 32 employees came on the heels of managementlearning during the day of October 15 that serious action toorganize the shop had commenced. Some of the employeeshad signed at a noon meeting in the shop, signifying theirdesire for a union, others signed in the afternoon as thesignature book floated around the shop. Significantly theleaders and those whom management thought were alliedwith them were eliminated from the shop by the layoff and,as one employee testified, there has been no further talk oforganizing a union among the remaining employees.Respondent's claim that the layoff of October 16 wasbrought on by the winding down and completion of itsorders for the 1973 season and was a long planned or con-templated layoff was negated by the deliberate buildup ofits workforce, the adding and keeping of a second shift, andthe encouragement of overtime work right up to the time ofthe layoff, to meet the needs of its growth as a new business,that was expanding in size and gearing up for new capacityand products. Its attempts in the week prior to the layoff toappease general employee discontent with their pay bybringing out a new pay scale, was indicative that Respon-dent was seeking and planning to retain its employees andnot drop one-third of them a few days later. The indicationis reinforced by Respondent's advertising for more employ-ees just prior to the layoff.In sum, Respondent's alleged economic justification wasa pretext to cover up the real reason for the abrupt layoff,which can only be explained as retaliation against the groupof employees who protested their dissatisfaction withRespondent's new pay scale and those known or suspectedof attempting to organize a union to further the protest. Forall practical purposes, Respondent has admitted that it usedtheir known or believed dissatisfaction with the pay scale,as a basis for selection of the employees for layoff. Addi-tionally, the obviously strong antiunion animus of the su-pervisor who selected the employees for layoff, ForemanShounk, and his knowledge (and that of Supervisor Moore)of employee union or other protected concerted activities,are imputed to Respondent.Red Line Transfer & StorageCompany., Inc.,204 NLRB 116 (1973).Respondent's layoff action violated both Section 8(axl)and (3) of the Act.Employees have a legitimate interest in acting concerted-ly to make known their views to management without beingdischarged for that interest,N.L.R.B. v. Phoenix Mutual LifeInsurance Company,167 F.2d 983, 988 (C.A. 7, 1948), cert.denied 335 U.S. 845. The cohesiveness of concerted activityneed be no more than the suggestion of group action, andthe existence of a group need not be communicated to man-agement,Hugh H. Wilson Corp. v. N.L.R.B.,414 F.2d 1345,1349 (C.A. 3, 1969), cert. denied 397 U.S. 935 (1970). Evenif the employees involved did not choose a spokesman or gotogether to see management, that fact would not negativeconcert of action, it being sufficient that the employeesinvolved considered that they had a grievance,ibid,and seeN.L.R.B. v. Guernsey-Muskingum Electric Cooperative Inc.,285 F.2d 8, 12 (C.A. 6, 1960).Respondent in having considered the employees' com-plaints as the reason, or even a factor, to justify the dis-charge or layoff was retaliating for the concerted activity,and the layoff violated Section 8(a)(1) of the Act.Wilson,supraat 1351-52;Guernsey, supra,at12;Phoenix Mutual,supra,at 988.Because the layoff action also discriminated against theemployees whom Respondent knew or suspected to be en-gaged in attempting to organize a union and was taken byRespondent, with an object of discouraging employee orga-nizing or membership in a union, Respondent violated Sec-tion 8(a)(3) of the Act,N.L.R.B. v. Iron City Sash & DoorCompany of Johnstown,352 F.2d 437, 438-439 (C.A. 6,1965).The evidence established that eight of the laid off employ-ees-Stan Ramsey, Goerge Boucher, Lonnie Bell, SteveCoulter, Stanley Beschorner, Terry Weaver, Tom Gentry,and Cliff Ramsey-were known or suspected 9 by Respon-dent to have protested or encouraged protest of the wagescale or taken part in or encouraged the union organizingeffort or to have been allied with or related to the leadershipin such efforts. In their case, the group layoff clearly violat-ed Section 8(a)(l) and (3) of the Act. There was no similardirect evidence in the case of two of the laid off employ-ees-James Davis and Gary Cox.However, the evidence was clear that the layoff, whichaffected all ten employees on October 16, 1973, would nothave occurred but for the union organizing efforts that be-came known to Respondent on the previous day. WhenRespondent reacted to those efforts by layoff, that action,insofar as it affected both employees sympathetic to a unionand employees whose sympathies were unknown, discour-aged union activities of all employees. Accordingly, the lay-off of employees Gary Cox and James Davis, as part of thegroup layoff, violated Section 8(a)(3) of the Act.L.B. Fos-terCompany,192 NLRB 319 (1971). Similarly, the grouplayoff, which also discriminated against employees knownor suspected of engaging in the concerted activity protestingthe pay scale as well as union organizing, also interferedwith and restrained the exercise of the Section 7 rights ofemployees Cox and Davis in violation of Section 8(a)(1) ofthe Act.Itwould also appear that Respondent violated Section8(a)(1) of the Act as a result of the coercive interrogation ofemployee Wayne Smith by Foreman Shounk on October15, 1973, concerning the interest of the employees in aunion; and by Supervisor Moore's attempts on October 11and 12 to probe into the extent of employee interest in aunion with employee Cliff Ramsey.N.L.R.B. v. Harbison-Fischer Manufacturing Co.,304 F.2d 738, 739 (C.A. 5, 1962).9 Layoffor discharge motivatedby the employer's belief or suspicion thatan employee was engaging in unionor other protected concertedactivitiesviolatesthe Act,N.L.R.B. v. Clinton Packing Co., Inc.,468 F.2d 953, 955(C.A. 8, 1972). The fact thatthere may have been others in this category, oreven known activists,who were not laid off, is no defense to the violationof the Act,RustEngineeringCompany and Sheet Metal WorkersInternationalAssociation,Local Si v. N.L.R.B.,445 F.2d 172, 174 (C.A. 6, 1971). SHIWERSCORPORATIONForeman Shounk's interrogation, particularly,was conduct-ed in a mannerthat exhibited hostilityto union organiza-tion.Martin Sprocket & Gear Co., Inc. v. N.LR.B.,329 F.2d417, 420 (C.A. 5, 1964).CONCLUSIONS OF LAW1.By coercively interrogating employees in the periodOctober 11-15, 1973, concerning the extent of employeeunion organizing, Respondent committed unfair labor prac-tices within the meaning of Section 8(a)(l) of the Act.2.By layoff of ten employees on October 16, 1973, be-cause they engaged or were suspected of engaging in pro-tected concerted activities protesting Respondent's wagescale and organizing a union, Respondent committed unfairlabor practices within the meaning of Section 8(a)(1) and (3)of the Act.3.These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.THE REMEDYFollowing the filing of the complaint and at the time oftrial,Respondent had recalled only 1 of the 10 laid offemployees, namely, George Boucher, on December 26,1973.Accordingly, it will be recommended that theRespon-dent:1.cease and desist from its unfair labor practices;2. offer toreinstateemployeesStanRamsey, Lonnie Bell,Steve Coulter, Stanley Beschorner, Terry Weaver, TomGentry, Cliff Ramsey,JamesDavis, and Gary Cox, withbackpay from the time of layoff, October 16, 1973, for themand for employee George Boucher who was reinstated De-cember 26, 1973, backpay to be computed on a quarterlybasis as setforth in F.W.Woolworth Company,90 NLRB289 (1950), approved inN.L.R.B. v. Seven-Up Bottling Com-pany of Miami, Inc.,344 U.S. 344 (1953), withinterest at 6percent perannumas provided inIsis Plumbing & HeatingCo.,138 NLRB 716 (1962), approved inPhilip Carey Manu-facturing Company, v. N.L.R.B.,331 F.2d 720 (C.A. 6, 1964),cert. denied 379 U.S. 888 (1964);3.post the notices provided for herein; and because theRespondent violated fundamental employee rightsguaran-teed by Section 7 of the Act, and because there appears fromthe manner of the commission of this conduct an attitudeof opposition to the purposes of the Act and a proclivity tocommit other unfair labor practices, it will be further rec-ommended that Respondent; and4. cease and desist from in any manner infringing uponthe rights guaranteed by Section 7 of the Act.N.L.R.B. v.EntwistleMfg. Co.,120 F.2d 532, 536 (C.A. 4, 1941);P.R.Mallory & Co.,Inc.v.N.L.R.B.,400 F.2d 956,959-960 (C.A.7, 1968), cert. denied 394 U.S. 918 (1969);N.L.R.B. v. BamaCompany,353 F.2d 320, 323-324 (C.A. 5, 1965).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, there is hereby issued the following recommended:ORDER10109Respondent, its officers,agents, successors,and assignsshall:1.Cease and desist from:a.Coercively interrogating employees concerning theirunion organization.b.Layoff or discharge of employees because they engagein or support union activities or other concerted activitiesfor the purpose of collective bargaining or other mutual aidor protection.c.Discouraging employees from support of or member-shipin a unionor other labor organization by layoff ordischarge or other discrimination affecting their tenure andconditions of employment.d. In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaranteedunder Section 7 of the Act.2.Take the following affirmative action whichis neces-sary to effectuate the policies of the Act:a.Make whole employees Stan Ramsey, Lonnie Bell,Steve Coulter, Stanley Beschorner, TerryWeaver, TomGentry, Cliff Ramsey, James Davis, Gary Cox, and GeorgeBoucher, in the manner set forth in the section of this deci-sion entitled "The Remedy," for any loss of earnings incur-red by each of themas a resultof his layoff on October 16,1973.b.Offer to employees Stan Ramsey, LonnieBell, SteveCoulter, StanleyBeschorner,TerryWeaver, Tom Gentry,Cliff Ramsey, James Davis, and Gary Cox immediate andfull reinstatementeach to his former job, or if the job nolonger exists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges.c.Preserve and, upon request, make available to theBoardand its agents, for examination and copying, all pay-roll records, social security payment records, timecards, per-sonnel records and reports, and all other records necessaryto ascertain the backpay due under the terms of this order.d.Post in its plants at Hutsonville, Illinois, copies of theattached notice marked "Appendix." 11 Immediately uponreceipt of said notice, on forms to be provided by the Re-gionalDirector of Region 14 (St. Louis, Missouri), the Re-spondent shall cause the copies to be signed by one of itsauthorized representatives and posted, the posted copies tobe maintained for a period of 60 consecutive days thereafterin conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.e.Notify the Regional Director for Region 14, in writing,within 20 days from the date of this Order, what steps the10 In the event no exceptions are filedas provided by Sec.102.46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions, recommendations,and order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by theBoard and becomeits findings,conclusions,and Order,and allobjectionsthereto shall bedeemed waived for allpurposes.11 In the event that the Board'sOrder isenforced by a judgment of aUnited StatesCourt of Appeals,the words in thenoticereading"Posted byOrder of the National LaborRelations Board" shall be changed to read"Posted Pursuant to a Judgment of the United StatesCourtof AppealsEnforcing an Order of the NationalLaborRelations Board." 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent has taken to comply herewith.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National LaborRelations Board having found, aftera trial, that we violated the National Labor Relations Act,we hereby notify you that:WE WILL NOT coercivelyinterrogate you concerningyour unionorganization.WE WILL NOT lay youoff or discharge you becauseyouDatedByengage in or support union or other lawful concertedemployee activities for the purposes of collective bar-gaining or other mutual aid or protection.WE WILL NOTdiscourageyou from supportof or mem-bership in a union or other labor organization by layoffor discharge or other discrimination affecting tenureand conditions of your employment.WE WILL NOT in any other manner interfere with yourrights to belong to or be active for a labor union, or tootherwise participate in concerted employee activitiesprotected under the National Labor Relations Act, orto refrain therefrom.Because the Board found that we unlawfully laid offemployees Stan Ramsey, Lonnie Bell, Steve Coulter,Stanley Beschomer, Terry Weaver, Tom Gentry, CliffRamsey, James Davis, Gary Cox, and George Boucheron October 16, 1973, WE WILL offer each of them (whohas not already been reinstated) his former or like job,andWE WILL give each of them backpay with interestfrom October 16, 1973.SHIYVERS CORPORATION(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 210 North12th Boulevard, Room448, St.Louis,Missouri 63101, Telephone314-622-4167.